Citation Nr: 1310898	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder.

(The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a right ankle disability and residuals of a right heel laceration are addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was administratively determined by VA in August 2006 to have been under dishonorable conditions which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2012).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

At the outset of the Veteran's claim, he was represented by the Oklahoma Department of Veterans Affairs (ODVA).  While so represented, the Veteran testified before a Veteran's Law Judge (VLJ) via videoconference in August 2010.  During the course of the appeal, the Veteran revoked the power of attorney in favor of ODVA, and executed a power of attorney in favor of the above named attorney.  The attorney desired the opportunity to present argument before the Board in a personal hearing; therefore, the Veteran and his attorney appeared before a second VLJ at a Travel Board hearing at the RO in October 2012.  Transcripts of both hearings have been associated with the record.  

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379   (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

In this case, during a pre-hearing conference in October 2012, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he
chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative. Moreover, the Veteran submitted a signed statement indicating such waiver.  See, e.g. Janssen v. Principi, 15 Vet. App. 370, 374 (2001); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board may proceed with the adjudication of the claims without providing a third hearing in this case. 

The Board notes that the Court has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with various disorders, to include PTSD and major depressive disorder.  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The appeal was remanded in November 2010 and March 2012 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its March 2012 remand, the Board directed that the Veteran be afforded an examination to determine whether he had a diagnosis of PTSD and the likelihood that the personal and sexual assault alleged by the Veteran actually took place.  In that regard, the Board observed that unlike claims for PTSD that did not involve an assertion of personal or sexual assault, VA could take into account the opinion of a medical professional as to the likelihood that a stressor actually occurred, rather than relying only on the provider to determine whether or not a stressor supports a diagnosis of PTSD.  The Board noted that in February 2009 a private provider provided a diagnosis of PTSD and related it to the Veteran's claimed sexual assault (though not based on DSM-IV criteria).  See 38 C.F.R. § 3.304(f)(5) (2012).

On VA examination in April 2012, the examiner stated that "it is not the position or responsibility of VA examiner to determine the likelihood the Veteran's claim took place.  It is the responsibility of the examiner to document a stressor and whether it meets the criteria for PTSD."  Because the examiner did not provide in her report a sufficient response to the Board's remand order, the examination is not adequate for the purpose of deciding the Veteran's claim.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Subsequent to the Board's March 2012 remand, the Veteran testified before a VLJ at the RO.  He discussed stressors that he had not previously disclosed.  Specifically, he indicated that while in the south China Sea, he volunteered to test some boat motors.  He noted that he and others were in open boats among Vietnamese fishing boats.  His attorney indicated that he had feared for his safety due to fear from enemy contact.  The Board also notes that the report of a private psychological evaluation dated in July 2007 reflects the Veteran's report of witnessing a pilot punch out, and seeing someone get his hand blown off as he was airing up a tire.  In an August 2010 statement, the Veteran indicated that he thought he was going to fall while painting the stack on the USS Midway, and that he was scared a couple of times while bringing on fuel and ammunition under heavy seas.  It does not appear that attempts at verification of these claimed stressors have been undertaken.  To the extent possible, attempts should be made to verify these claimed stressors, and the AOJ should document its determinations in that regard for the record.

The Board additionally observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

Because the claimed stressor regarding volunteering to test boat motors among Vietnamese fishing boats in the south China Sea is related to fear of hostile military activity, the Board concludes that an examiner must make a determination as to whether the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to provide additional specific information concerning his non-assault stressors.  He should be asked for specific dates and locations so as to facilitate verification.  If sufficient information is provided, inquiry should be made to the appropriate service department for assistance in verifying the claimed stressors.  

2.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran's claimed stressor or stressors are verified.  If it is determined that the record verifies the existence of such stressor(s), specify which in-service stressor(s) are established by the record.  

3.  Then, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any currently present acquired psychiatric disorder.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail. The complete claims folder, to include pertinent evidence in the Virtual VA eFolder, must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed. 

The examiner should elicit from the Veteran specific details concerning his claimed stressors, to include personal physical assault (being punched in the mouth) and military sexual assault (e.g., dates, locations, persons involved) and note that, in addition to the medical reports, the Veteran's statements have been considered.  The examiner should also elicit specific details concerning the events in the south China Sea during which the Veteran was in fear of hostile military or terrorist activity.

The examiner is specifically asked to review all previous medical reports of record, in which the Veteran has received a diagnosis of PTSD related to his claimed in-service sexual assault stressor, including the February 2009 Independent Medical Examination report.  

If the examiner finds that the Veteran currently meets the diagnostic criteria according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition ("DSM-IV") of the American Psychiatric Association  for a diagnosis of PTSD, he or she should provide an opinion as to:

1) the likelihood that the claimed stressor of an in-service sexual assault actually occurred, and if so, whether it is as least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's PTSD is the result of such stressor, 

2) whether it is at least as likely as not that the Veteran's PTSD is the result of personal physical assault, which resulted in a fractured jaw and the loss of two teeth, 

3)  whether the Veteran's fear of hostile military or terrorist activity as the result of the incident in the south China Sea is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to this claimed stressor, and

4) whether any other verified stressor supports a diagnosis of PTSD.

The examiner should be advised that in assault cases, 38 C.F.R. § 3.304(f)(4) allows VA to take into account the opinion of a medical professional as to the likelihood that a stressor actually occurred based on the available evidence at the time of the event and thereafter, rather than relying only on the provider to determine whether or not a stressor supports a diagnosis of PTSD.   

With respect to any currently present acquired psychiatric disorder other than PTSD, the examiner should provide an opinion regarding whether regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such acquired psychiatric disorder is related to any disease or injury in service.

The examiner must provide the underlying reasons for any opinion expressed, which must take into account the aforementioned evidence of record, as well as a discussion of the medical principles involved.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated. In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the above development, review the examination report to ensure that it complies with the Board's remand directives.  Any deficiencies should be addressed prior to recertification to the Board.  

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

CONTINUED ON THE NEXT PAGE

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans' Appeals





_____________________________		___________________________
       BARBARA B. COPELAND                                       A. C. MACKENZIE
          Veterans Law Judge                                          Acting Veterans Law Judge
     Board of Veterans' Appeals                                 Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


